FILED
                            NOT FOR PUBLICATION                              SEP 01 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30261

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00096-JDS-1

  v.
                                                 MEMORANDUM *
JAMES W. WATSON,

              Defendant - Appellant.



                   Appeal from the United States District Court
                           for the District of Montana
                Jack D. Shanstrom, Senior District Judge, Presiding

                            Submitted August 30, 2011 **
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       James W. Watson appeals the judgment of conviction and his sentence for

felony possession of a firearm. Watson raises as error the district court’s denial of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
two motions to withdraw by his appointed counsel and argues the district court

committed procedural error during sentencing. We affirm.

      Watson argues that the district court abused its discretion by denying

counsel’s motions to withdraw. The district court did not abuse its discretion in

denying the motions based on the expansive record before it, including the

transcript of an earlier hearing at which Watson withdrew his prior motion to

represent himself and letters from Watson to the court, his attorney’s supervisor,

and the prosecution detailing the difficulties in the attorney-client relationship.

The district court’s conclusion that the breakdown in the relationship did not

necessitate substitution of counsel was warranted on the record before it, even if

holding a hearing would have been preferable. See United States v. Smith, 282

F.3d 758, 764 (9th Cir. 2002) (“[U]nder certain circumstances, . . . the failure to

conduct a hearing is not by itself an abuse of discretion.”). Although troubled, the

attorney-client relationship did not suffer from complete breakdown. Cf. United

States v. Nguyen, 262 F.3d 998, 1004-05 (9th Cir. 2001) (“[A] complete lack of

communication constitutes sufficient conflict to warrant the substitution of new

counsel.”).

      Watson also argues that the district court committed reversible procedural

error by inadequately considering the factors listed in 18 U.S.C. § 3553(a) in


                                           2
imposing Watson’s 46-month, high-end guidelines sentence. Although additional

development of the record explaining the sentence may have been useful, the

district court cited 18 U.S.C. § 3553(a), the guidelines, and the Sentencing

Commission’s policy statements. These references were sufficient in light of the

record as a whole. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108

(9th Cir. 2010) (“[A] sentencing judge does not abuse his discretion when he

listens to the defendant’s arguments and then simply [finds the] circumstances

insufficient to warrant a sentence lower than the Guidelines range.” (internal

quotation marks and citation omitted)).

      AFFIRMED.




                                          3